internal_revenue_service date cc ser ncs gbo ct-606276-98 cc ser ncs gbo ct-600080-98 meneedle number release date memorandum for district_counsel north-south carolina district from subject barry j finkelstein s assistant chief_counsel criminal tax resubmission of case involving pursuant to ccdm part we have reviewed your resubmission of the case against for failing to file their and individual income_tax returns in violation of sec_7203 in a letter dated date you originally referred the cases against to the department of justice in a letter dated date the tax_division declined the cases concluding that prosecution was not warranted because there was not a reasonable probability of conviction our review of your resubmission was based on the memorandum you submitted along with the exhibits and tax_division review notes after balancing all of these factors we conclude the case should not be resubmitted to the department of justice facts are husband and wife they are both they failed to timely file income_tax returns for and and delinquently filed those returns on and respectively the service abated the penalties based upon allegation of the failed to timely file their and income_tax returns the subject of the current sec_7203 referral those returns were ultimately filed in and substantial payments have been made it is unclear whether there are any payments still due the and returns were received within days of extended due dates suggesting they were possibly mailed timely reflecting no taxes due there is no indication that the service contests the accuracy of any of the returns the facts surrounding the filing of the and returns the subject of the criminal cc ser ncs gbo ct-606276-98 ct-600080-98 case are fairly complicated as best we understand it the came into the irs offices in on date to discuss their employment_tax liability for the period ending date after receiving a notice from the service regarding their employment_tax liability at the meeting the revenue_officer asked the if they had any other outstanding returns replied that they had not filed their and income_tax returns form sec_1040 forms for their business for those years and form_1120s for after the date meeting a deadline of date was set as to when the and returns would be filed the did not file their and income_tax returns by date on date called the revenue_officer and told him that he hoped to have the and returns filed by date following the conversation on date the made no further contact with the revenue_officer concerning their income taxes for and until date on that date called and asked for an extension until may of to file their income_tax returns the revenue_officer told him that he was no longer handling the case the hand- filed their and joint income_tax returns with the irs office on date the return filed by the reflected a total_tax liability of dollar_figure the return reported dollar_figure as being paid with an extension request and a tax due and owing of dollar_figure no payment accompanied the filing of the return the return filed by the was labeled tentative and reflected a total_tax of dollar_figure the return reported total payments of dollar_figure and a tax due and owing of dollar_figure no payments were made with the filing of the return the filed amended and returns on date but included no tax_payments it was not until date that the made tax_payments of dollar_figure and dollar_figure towards their outstanding liabilities for and as previously mentioned you referred the case on date and recommended that the be prosecuted for the misdemeanor of failing to timely file their and returns you concluded that the case rose to a level under the sentencing this is the evidence which appears to be the basis for this resubmission cc ser ncs gbo ct-606276-98 ct-600080-98 guidelines which allows for a sentence of between and months imprisonment as such the case does not meet the service’s prosecution guidelines by their letter dated date the department of justice concluded that prosecution was not warranted and declined the case in their declination letter the tax_division pointed to several factors it was the tax division’s conclusion that the case against was resubmitted based on new evidence in the form of memoranda provided by the revenue_officer and collection group manager concerning the timing of the acknowledgment of their failure_to_file timely income_tax returns for and the memorandum in support of resubmission also addressed each of the tax division’s factors for declining the case as well as the relative probability of conviction and the importance of the case to the service’s enforcement policy we agree with the original decision to refer the case and your determination that the this case does not involve in fact the tax_division concluded that it is our experience that resubmissions on that factor rarely result in success as evidenced in their internal documents the tax_division conducted a thorough review of the evidence we just disagree with their conclusion making resubmission more difficult herein is the fact cc ser ncs gbo ct-606276-98 ct-600080-98 accordingly we are returning your files to you without resubmission to the tax_division any question concerning this matter may be directed to martin needle of the criminal tax_division on cc assistant regional_counsel ct southeast region
